Citation Nr: 1427108	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a left hip disability. 

4. Entitlement to service connection for a back disability. 

5. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to December 1976. He was in the United States Army Reserve (USAR) from December 1976 to January 1980 and then was a civilian until November 1986. From November 1986 to November 1990, he was in the United States Naval Reserve (USNR). He was a civilian from November 1990 to November 1991; then from November 1991 until April 2002 he was in the Army National Guard (ARNG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

A March 2010 Army National Guard Retirement Points History Statement shows that after completion of active service in 1976, the Veteran had no inactive duty for training (IDT), or active duty for training (ADT) for his USAR period (December 1976 to January 1980). However, he did have IDT in the USNR (November 1986 to November 1990). The file does not reflect that USNR records have been requested. Further, as explained by a March 2010 Memorandum in the file, most of the Veteran's active duty service treatment records are missing and the USNR may also have the missing active duty records. See 38 C.F.R. § 3.159(c)(2), (e) (2013) and M21-1MR, Part III, Subpart iii, Chapter 2, Section B.13. 

Also, in January 2009, the Veteran reported initially that he was treated at Reynolds Army Medical Hospital at Ft. Sill, Oklahoma while on active duty. A search for relevant records from the institution was negative (see January 2010 Personnel Information Exchange System or PIES response). However, in 1981, the Veteran reported to VA clinicians (while receiving treatment) that he was treated at a U.S. military hospital in Germany in 1975, specifically for gastroenteritis. (See August 1981 VA records for treatment for abdominal pain.) There is a heightened obligation to assist the Veteran in the development of his case, when records in the possession of the government are presumed to have been lost or destroyed. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The 1975 U.S. military hospital records from Germany should be requested. 

Further, service personnel records should be requested. Id. 

Finally, after the above development is completed, the file should be returned to the March 2010 VA examiner for an updated opinion regardless of whether new records are received because the examiner did not consider USNR service from November 1986 to November 1990 (during which the Veteran had IDT service). No presumptions will likely apply. See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010) (For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred later through ADT/IDT, the presumption of soundness applies only where the Veteran has been examined, accepted and enrolled for service and the examination reveals no defects, infirmities or disorders.) However, an opinion is still needed as to incurrence or aggravation from the ARNG and USNR periods of service. 

Regarding the orthopedic claims, the Board finds evidence of potential medical disabilities but insufficient findings to decide the claim at present. See 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Request USNR service treatment and personnel records from the appropriate repository; the USNR should also search for the active duty records. Service personnel records should also be requested from the ARNG. All efforts to obtain these records should be documented in the claims file. 

2. Contact the Veteran and ask him if he was treated at a hospital in Germany in 1975 (as he reported in 1981). If so, he should state where the treatment was and the circumstances around the treatment.  If sufficient information is provided, then these records should be requested.  All efforts to obtain these records should be documented in the claims file.

3.  If any requested records cannot be obtained, this must be communicated to the Veteran; inform him of the efforts made to obtain the records and of any further actions that will be taken with regard to his claim.  Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

4. After the above development has been completed, return the claims file to the March 2010 examiner or schedule the Veteran for a new VA examination if necessary. 

The claims folder, including this remand and any relevant Virtual VA or VBMS records, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus had its onset during IDT in the USNR (from November 1986 to November 1990)? 

(b) If there is no in-service onset, did the Veteran's bilateral hearing loss and tinnitus increase in severity during IDT in the USNR or during any period of IDT/ADT in the ARNG? If so, was it beyond the natural progress of the disability?

The examiner must provide reasons for any opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for a back disability in service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner is advised that the Veteran is competent to report acoustic trauma, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so. The examiner should reference: 

* The November 1991 and June 1996 audiograms and
* an October 2001 questionnaire response from a private audiologist office where the Veteran noted he went to drill one weekend a month where he was exposed to loud noises and that he had constant ringing in his ears.

5. After steps 1-3 above have been completed, schedule the Veteran for a VA examination to determine whether any claimed orthopedic disability was caused or aggravated by an in-service disease or injury.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that any current left hip disability had its onset or was aggravated in service, to include as stemming from an injury in ADT or IDT service?  If aggravation is identified the examiner should note the original onset of disability and also note the extent of aggravation over the baseline disability.

In answering this question, the examiner should reference a February 1982 VA record noting that a car rolled over the Veteran's left hip, resulting in a crush injury to the muscle.

(b) Is it at least as likely as not (50 percent probability or more) that any current back disability had its onset or was aggravated in service, to include as stemming from an injury in ADT or IDT service?  If aggravation is identified the examiner should note the original onset of disability and also note the extent of aggravation over the baseline disability.

In answering this question, the examiner should reference: 

* A March 1995 Annual Medical Certificate (AMC) where it was noted that he had a back injury in 1974 and a motor vehicle accident (MVA) in 1992; 

* An October 1997 statement from J.R. who supervised the Veteran lifting tires and was aware that the Veteran had brought a back support brace and saw him using it during lifting operations;

* A March 1999 AMC showing the Veteran had no problems and was fully fit;

* A December 2001 report of medical history noting he reported arthritis was in his neck (caused by the 1992 MVA) and his "lower back clicks" when he did sit ups secondary to disk erosion at L4-5; and 

* A September 2002 complaint of mid-back pain. 

(c) Is it at least as likely as not (50 percent probability or more) that any current left shoulder disability had its onset or was aggravated in service, to include as stemming from an injury in ADT or IDT service? 

In answering this question, the examiner should reference:

* A June 12, 1995 emergency room record;

* A June 1995 statement of medical examination and duty status; 

* June 1995 statements of the Veteran and R.P.;

* and the December 2001 RMH where the Veteran denied joint deformity, swollen/painful joints, and impaired use of arms, legs, hands, etc. 

The examiner must provide reasons for any opinion given.  If aggravation is identified the examiner should note the original onset of disability and also note the extent of aggravation over the baseline disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for a back disability in service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so. 

6. Following the above development, review the file and re-adjudicate the claim on appeal. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

